11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the interest of M.R. and A.R., children   * From the 35th District Court
                                               of Brown County,
                                               Trial Court No. CV 16-10-384.

No. 11-18-00203-CV                           * August 30, 2018

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has considered Appellant’s motion for voluntary dismissal of
this appeal and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed.